Citation Nr: 1610812	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as anxiety and depression.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.
  
4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to increases in the "staged" (0 percent from April 23, 2007, through September 28, 2011, and 10 percent from November 30, 2011,) ratings assigned for right foot hallux valgus, with callouses (right foot disability).

6.  Entitlement to a compensable rating for left foot hallux valgus, with callouses (left foot disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984, from February 1985 to June 1998, and from October 2004 to November 2005, with additional service in the reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 (psychiatric disability) and February 2008 (all other issues on appeal) rating decisions of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  An interim (June 2012) rating decision awarded a temporary total (100 percent) convalescence rating for right the foot disability from September 29, 2011 through November 29, 2011, (and the rating for that period of time is not on appeal.)  An interim (May 2015) rating decision awarded a 10 percent rating for the right foot disability, effective November 30, 2011; that issue remains on appeal.  (See AB v. Brown, 6 Vet. App. 35 (1993)).  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is associated with the record. 

A claim to reopen the claim of service connection for tinnitus was raised during the January 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

At the outset, the Board notes that, during the January 2016 Board hearing, the Veteran identified outstanding VA treatment records of on-going treatment related to all issues on appeal.  Such records are clearly pertinent (and may be critical) evidence in claims of service connection and increased ratings (and VA records are constructively of record).  On remand, updated treatment records must be obtained, to specifically include records of left shoulder and right knee MRIs in late 2015.  

Psychiatric Disability

At the Board hearing, the Veteran testified that she began experiencing psychiatric symptoms in November 2005, after returning from deployment to Kuwait, and that such symptoms led to the break-up of her relationship.  Essentially, the Veteran contends that, while the breakup may have exacerbated her symptoms, such symptoms existed prior to the break-up, caused the break-up, and are directly related to her active service.  This testimony is consistent with a June 2010 VA treatment record noting that the Veteran discussed post-deployment changes in personality and behavior that led to the break-up, as well as lay statements from two persons who have known the Veteran for a long time and described behavior changes associated with her last period of active service.  

The April 2011 rating decision denied the Veteran service connection for a psychiatric disability based largely on VA treatment records that associated her psychiatric symptoms with her relationship break-up; a VA nexus examination was not provided.  However, given the lay testimony outlined above, describing onset of psychiatric symptoms prior to the breakup, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Shoulder and Right Knee Disabilities

It is not in dispute that the Veteran received treatment during active service for left shoulder and right knee pain complaints.  On August 2007 VA examination, left shoulder tendinitis/bursitis and right knee chondromalacia were diagnosed; a nexus opinion was not provided.  (During the January 2016 Board hearing, the Veteran testified that recent VA MRI findings identified additional left shoulder and right knee disabilities.)  The February 2008 rating decision appears to have concluded, without citation to medical evidence, that the diagnosed disabilities were not chronic disabilities.  However, the Board is precluded from reaching such conclusion on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Given the evidence of treatment for left shoulder and right knee complaints during active service, of current diagnoses of record, and the possibility that new diagnoses will be identified following development for VA treatment records, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for these issues, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Left Ear Hearing Loss

The Board notes that the record contains a December 1984 examination and report of medical history associated with the Veteran's entry to regular service in February 1985.  However, she had prior Reserve service in 1984.  The record contains the first page of a report of medical history associated with that period of service, but the second page of that document and any associated medical examination report are not associated with the record.  On remand, exhaustive development to obtain completed service treatment records (STRs) for the Veteran's initial period of reserve service is required.  

In addition, in a July 2010 nexus opinion, the examiner opined that "it is as likely as not that the hearing loss which was present at enlistment has declined minimally due to the original reason for its presence" (i.e., not due to active service.)  The examiner did not adequately explain whether the minimal decline noted is clinically significant, i.e., whether it reflects an actual increase in severity.  Development for a new VA audiology examination that adequately addresses the extent and clinical significance of any increase in left ear hearing loss during service is necessary.  

Right and Left Foot Disabilities

The August 2007 and July 2012 VA examinations do not adequately reflect consideration of the Veteran's reported symptomatology, which is especially critical here, where the rating assigned encompasses multiple disabilities (hallux valgus and callouses) and is, in part rated by analogy (callouses).  Remand is required for a new VA examination that addresses all service-connected foot pathology and the scope of related symptoms.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for all STRs related to the Veteran's January to May 1984 period of active service, to specifically include a complete report of service entrance examination and medical history.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should also secure for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue in this appeal (that are not already associated with the claims file), to specifically include any left shoulder/right knee MRIs in late 2015.  The AOJ should also ask her to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

3.  When the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate VA/VA-contracted psychiatrist or psychologist to determine the nature and likely etiology of her psychiatric disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found. 

(b) Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to (incurred in or aggravated by) the Veteran's active service?  For any psychiatric disability that is determined to not be related to active service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  The examiner should specifically address the submitted lay statements from T. T. and T. L.-A., who are competent to report symptoms they observed.

4.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her claimed left shoulder and right knee disabilities.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her record (to specifically include complaints of pain/symptoms during active service and any recent MRI findings) the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left shoulder and right knee disability found/shown by the record. 

(b)  Please identify the likely etiology for each left shoulder and right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service? 

If a current left shoulder/right knee disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to assess her claimed left ear hearing loss disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran the examiner should opine whether during her most recent period of active duty there was a clinically significant increase in loss of hearing acuity in the left ear (as reflected by puretone threshold testing).  In rendering such opinion, the examiner should address whether any increase in left ear puretone thresholds from entrance onto that period to separation from that period reflects an actual increase in severity of hearing loss, with some discussion (including citation to medical literature) regarding the extent of variation in puretone thresholds that is required for any puretone threshold shift to be considered significant.  The examiner must explain the rationale for all opinions.

6.  The AOJ should also arrange for a podiatry examination of the Veteran to determine the severity of her right and left foot disabilities throughout the pendency of this appeal (to include evaluation, based on the review of the record and interview of the Veteran, of the severity of her right foot disability prior to surgery.)  The examiner must address the Veteran's reports of symptomatology, to include toe popping and locking.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should specifically comment on the impact the disabilities have on the Veteran's occupational functioning.  The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

